Exhibit 10.18


TRANSPORT CORPORATION OF AMERICA, INC.


1715 YANKEE DOODLE ROAD
EAGAN, MN 55121

October 1, 2004

Christopher R. Licht
13653 Knox Drive
Burnsville, MN 55337

Dear Chris:

        This letter describes the agreement by and among you and Transport
America regarding your termination as Vice President of Safety and Risk
Management of Transport Corporation of America, Inc. and your release of any
claims you may have against Transport America. You have also agreed to certain
confidentiality restrictions that are reflected in this letter as well. The term
“Transport America” as used in this Agreement means Transport Corporation of
America, Inc., its subsidiaries and respective officers and directors.

        If, after reading this letter, you feel there is any discrepancy between
our conversations and the content of this letter, please contact Keith R. Klein,
Chief Financial Officer.

        1.       Departure from Employment. The parties agree that your
employment relationship with Transport America shall end effective October 1,
2004 (the “departure date”), and that, except for payment by Transport America
to you of compensation earned but unpaid for the pay period of September 18,
2004 through October 1, 2004 and except for compensation of earned and unused
vacation time and personal leave, Transport America will stop all salary and
other compensation payments to you as of the departure date subject only to the
provisions of this Agreement.

        2.       Severance Benefits. Although neither Transport America nor you
are obligated to each other beyond your termination and departure on the
departure date, you have agreed to comply with certain restrictions and
Transport America has offered to provide you with the following severance
benefits:

          A.       Severance Payments. In consideration for the promises made in
this Agreement, and subject to any rescission of this Agreement as provided
later in this Agreement, Transport America will pay you biweekly, for a period
of seventeen (17) weeks, an amount equal to your biweekly salary that was in
effect as of your departure date, less applicable taxes and withholding and less
your portion of the premium costs of elected benefits under Section 2B of this
Agreement. If you execute this Agreement and do not





--------------------------------------------------------------------------------


  rescind it within the rescission periods provided for later in this Agreement,
then the bi-weekly severance payments will accrue as of the departure date and
will be paid to you upon the receipt by Transport America of the Exhibit to this
Agreement, signed and dated by you. Subsequent weekly severance payments will be
paid thereafter, when due. You expressly acknowledge that these are payments to
which you are not otherwise entitled except as a term of this Agreement.


          B.       Continuation Of Benefits. As further consideration for the
promises in this Agreement, and subject to any rescission of this Agreement as
provided later in this Agreement, should you elect to continue to participate in
those medical, dental and/or life insurance benefits you were participating in
as of your departure date as provided for by COBRA, Transport America, will
continue to pay the same portion of your premium cost of participating in the
elected benefits for a period of seventeen (17) weeks,or until the date on which
you become covered under another plan, whichever occurs first, as such portion
was paid by Transport America during the period of your employment. You
acknowledge that these payments by Transport America are not payments to which
you are otherwise entitled except upon execution of this Agreement. For this
period, you will be responsible for the portion of the premium payments not paid
for by Transport America.For any periods of time that you may elect to continue
coverage after the period referred to above, you will be responsible for the
entire premium cost of the continuing coverage subject only to your rights under
COBRA. You will retain at all times the right to elect not to continue your
participation in the group health insurance benefits and the right to
discontinue your participation as provided for under COBRA by providing
appropriate notice to Transport America. Except as expressly provided for in
this paragraph, all benefits will be discontinued immediately upon the departure
date.


        3.        Severance Consideration. In consideration for the benefits as
set forth above, you agree as follows:



          A.       Confidentiality of this Agreement. You agree that the terms
of this Agreement are, and shall remain, confidential and that you will not,
either directly or indirectly, disclose either the terms or the fact of this
Agreement to any person other than your attorney, your accountant, tax advisor,
or spouse, or as may be required by either judicial or administrative order. You
expressly agree not to disclose the terms of this Agreement to any employees or
former employees of Transport America.


          B.       Confidential Information. You agree at all times to use all
reasonable means to keep Confidential Information secret and confidential. You
shall not at any time use, disclose, duplicate, record, or in any other manner
reproduce in whole or in part any Confidential Information, except as necessary
to determine compliance with your obligations under this Agreement so long as
such disclosure is not to a competitor of Transport America.



2

--------------------------------------------------------------------------------


          You shall not at any time render services to any person or entity if
providing such services would require or likely result in using or disclosing
Confidential Information. You acknowledge that use or disclosure of any of
Transport America’s confidential or proprietary information in violation of this
Agreement would have a materially detrimental effect upon Transport America, the
monetary loss from which would be difficult, if not impossible, to measure. You
agree that should you breach the confidentiality restrictions of this Agreement,
Transport America will be entitled to seek injunctive relief and specific
enforcement of this Agreement.


          For purposes of this Agreement, “Confidential Information” shall mean
any information that is not generally known by Transport America’s competitors
or the general public. Subject to the foregoing, Confidential Information
includes, but is not limited to, data of any type that was created by you in the
course of your employment by Transport America; data or conclusions or opinions
formed by you in the course of employment; manuals; trade secrets; methods,
procedures, or techniques pertaining to the core business of Transport America;
specifications; systems; price lists; marketing plans; sales or service
analyses; financial information; customer names or customer specific
information; supplier names; employee names and personnel information; research
and development data; diagrams; drawings; videotapes, audiotapes, or
computerized media used as training regimens; and notes, memoranda, notebooks,
and records or documents that were created or used by you in the course of
employment with Transport America. Confidential Information does not include
information that you can demonstrate by reliable, corroborated documentary
evidence (1) is generally available to the public, (2) became generally
available to the public through no act or failure to act by you, or (3) relates
to a business or service not provided by Transport America on or before October
1, 2004.


          C.       Return of Property.You will return any Transport America
property in your possession and all copies thereof, including but not limited to
all office equipment, keys, automobile, documents, hardware and software and
specifically including any Confidential Information.


          D.       Release Of Claims. In consideration of the terms and
conditions set forth in this Agreement, you, your heirs, legal representatives,
successors and assigns hereby forever release and discharge Transport America,
and its officers, directors, agents and employees, as well as the successors and
assigns of each from any and all manner of actions, causes of actions,
individual or class action claims or demands of every kind whatsoever, whether
known, suspected or unknown in law or in equity, and however originating or
existing to the date hereof including, but not limited to, all claims or
potential claims arising out of state or federal law specifically including, but
not limited to, any claims under the Age Discrimination in Employment Act, 29
U.S.C. § 621, etseq., Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, or any other applicable State or local laws
including, but not limited to, any claims arising out of the acts or statements
of



3

--------------------------------------------------------------------------------


  any of Transport America’s officers, directors, agents or employees or the
terms and conditions of your employment by Transport America or the ending of
that employment relationship.


          You expressly understand and agree that, by signing this Agreement,
you give up all claims of every kind, whether you know about them now or not,
that you may have against Transport America as of the date of this Agreement.


        4.       Consideration Period. You understand and acknowledge that you
have an opportunity to consult with an attorney of your choosing prior to
executing this Agreement. You acknowledge that you are entitled to take up to 21
days to consider the terms of this Agreement, and to discuss them with your
attorney, before signing it although you are free to sign the Agreement at any
time during the 21 day consideration period if you wish to do so.

        5.       Rescission Period. You understand and acknowledge that to the
extent this Agreement acts to release any and all claims you may have under the
Age Discrimination in Employment Act you have the right to rescind this
Agreement within seven (7) calendar days of signing it. You further understand
that to the extent this Agreement acts to release any and all claims you may
have under the State Human Rights Act you have the right to rescind this
Agreement within fifteen (15) calendar days of signing it. To be effective, any
rescission by you must be in writing and delivered to Transport America, in the
care of the Chief Financial Officer, Keith R. Klein, either by hand or by mail
within the appropriate period. If sent by mail, the rescission must be:

    a. Postmarked within the applicable 7 or 15 day period;


    b. Properly addressed to Transport Corporation of America, Inc., attention:
Keith R. Klein, Chief Financial Officer, 1715 Yankee Doodle Road, Eagan, MN
55121; and


    c. Sent by certified mail, return receipt requested.


        If you rescind this Agreement, all of Transport America’s obligations to
you under this Agreement will immediately cease, Transport America will owe you
no amounts or benefits hereunder. If you rescind this Agreement, you further
agree to reimburse us for any payments heretofore made to you pursuant to
Section 2 of this Agreement.

        6.       General Terms. This Agreement may be executed in counterparts,
each of which when executed and delivered, shall constitute one and the same
instrument. This Agreement shall not in any way be construed as an admission of
liability by Transport America or as an admission that we have acted wrongfully
with respect to you. We specifically deny and disclaim any such liability or
wrongful acts. In the event that any provision of this Agreement is found to be
illegal or unenforceable, such provision will be severed or modified to the
extent necessary to make it


4

--------------------------------------------------------------------------------


enforceable, and as so severed or modified, the remainder of this Agreement
shall remain in full force and effect. No change or modification of this
Agreement shall be valid unless in writing and signed by you and Transport
America.

        This Agreement sets forth the entire agreement between you and Transport
America and fully supersedes any prior agreements, contracts or understandings
between you and Transport America. You may not assign any of your rights or
delegate any of your duties or obligations under this Agreement. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Minnesota, without reference to its conflict of law provisions.

        If this letter accurately reflects our understanding and agreement,
please sign the original, copy the document, and return the original to me. The
copy is for your file.

        We sincerely appreciate your services to Transport America and its
affiliates and wish you well in new endeavors.

Very truly yours,


TRANSPORT CORPORATION OF AMERICA, INC.

By:    /s/ Michael J. Paxton                 Michael J. Paxton
Chairman, President and CEO
Read and agreed to, with declarations confirmed,
this 1st Day of October, 2004


By:    /s/ Christopher R. Licht                 Christopher R. Licht



5

--------------------------------------------------------------------------------



EXHIBIT
TO
RELEASE AGREEMENT

____________, 2004



Keith R. Klein, Chief Financial Officer
Transport Corporation of America, Inc.
1715 Yankee Doodle Road
Eagan, MN 55121

Dear Keith:

This letter, signed and dated more than 15 days after I signed the agreement
between Transport America and me, dated October 1, 2004, is to certify that I
have taken no steps to exercise my rights of rescission, as described in Section
5 of the Agreement.

Very truly yours,





_________________
Christopher R. Licht









6

--------------------------------------------------------------------------------
